


116 HR 1466 IH: NOPE Act
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1466
IN THE HOUSE OF REPRESENTATIVES

February 28, 2019
Mr. O'Halleran introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on the Judiciary, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide that the salaries of Members of a House of Congress will be held in escrow if that House has not agreed to a concurrent resolution on the budget for fiscal year 2020 by April 15, 2019, to eliminate automatic pay adjustments for Members of Congress, to prohibit the use of funds provided for the official travel expenses of Members of Congress and other officers and employees of the legislative branch for first-class airline accommodations, and to amend title 18, United States Code, to establish a uniform 5-year post-employment ban on lobbying by former Members of Congress.
 
 
1.Short titleThis Act may be cited as the No Ongoing Perks Enrichment Act or the NOPE Act.  2.Holding salaries of Members of Congress in escrow upon failure to agree to budget resolution (a)Holding salaries in escrow (1)In generalIf by April 15, 2019, a House of Congress has not agreed to a concurrent resolution on the budget for fiscal year 2020 pursuant to section 301 of the Congressional Budget Act of 1974, during the period described in paragraph (2) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period. 
(2)Period describedWith respect to a House of Congress, the period described in this paragraph is the period which begins on April 16, 2019 and ends on the earlier of— (A)the day on which the House of Congress agrees to a concurrent resolution on the budget for fiscal year 2020 pursuant to section 301 of the Congressional Budget Act of 1974; or 
(B)the last day of the One Hundred Sixteenth Congress.  (3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1). 
(4)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Sixteenth Congress.  (5)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section. 
(b)Treatment of Delegates as MembersIn this section, the term Member of Congress includes a Delegate or Resident Commissioner to the Congress.  (c)Payroll Administrator DefinedIn this section, the payroll administrator of a House of Congress means— 
(1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and  (2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section. 
3.Elimination of automatic pay adjustments for Members of Congress 
(a)In GeneralParagraph (2) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) is repealed.  (b)Technical and conforming amendmentsSection 601(a)(1) of such Act (2 U.S.C. 4501(1)) is amended— 
(1)by striking (a)(1) and inserting (a);  (2)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and 
(3)by striking as adjusted by paragraph (2) and inserting adjusted as provided by law.  (c)Effective dateThis section and the amendments made by this section shall take effect December 31, 2018. 
4.Prohibiting use of funds for official travel expenses of Members of Congress and legislative branch employees for airline accommodations other than coach class 
(a)ProhibitionExcept as provided in subsection (b), no funds appropriated or otherwise made available for the official travel expenses of a Member of Congress or other officer or employee of any office in the legislative branch may be used for airline accommodations which are not coach-class accommodations.  (b)ExceptionsFunds described in subsection (a) may be used for airline accommodations which are not coach-class accommodations for an individual described in subsection (a) if the use of the funds for such accommodations would be permitted under sections 301–10.121 through 301–10.125 of title 41 of the Code of Federal Regulations if the individual were an employee of an agency which is subject to chapter 301 of such title. 
(c)Rule of ConstructionNothing in this section may be construed to affect any officer or employee of an office of the legislative branch which, as of the date of the enactment of this Act, is subject to chapter 301 of title 41 of the Code of Federal Regulations.  (d)Definitions (1)Coach-class accommodationsIn this section, the term coach-class accommodations means the basic class of accommodation by airlines that is normally the lowest fare offered regardless of airline terminology used, and (as referred to by airlines) may include tourist class or economy class, as well as single class when the airline offers only one class of accommodations to all travelers. 
(2)Member of CongressIn this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress.  (e)Effective dateThis section shall apply with respect to fiscal year 2020 and each succeeding fiscal year. 
5.5-year post-employment ban on lobbying by former Members of Congress 
(a)Former SenatorsSubparagraph (A) of section 207(e)(1) of title 18, United States Code, is amended by striking within 2 years after that person leaves office and inserting within 5 years after that person leaves office.  (b)Former Members of the House of RepresentativesParagraph (1) of section 207(e) of such title is amended by striking subparagraph (B) and inserting the following: 
 
(B)Members of the House of RepresentativesAny person who is a Member of the House of Representatives and who, within 5 years after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress and any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former Member seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.  (C)Officers of the House of RepresentativesAny person who is an elected officer of the House of Representatives and who, within 1 year after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of the House of Representatives, on behalf of any other person (except the United States) in connection with any matter on which such former elected officer seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.. 
(c)Effective dateThe amendments made by this section shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves an office to which section 207(e)(1) of title 18, United States Code, applies.   